                     Case 1:16-cr-00776-VEC Document 928 Filed 11/29/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:16-CR-776 (VEC)
                        Percoco, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Steven Aiello                                                                                      .


Date:          11/29/2018                                                            /s/ Alexandra A.E. Shapiro
                                                                                         Attorney’s signature


                                                                                      Alexandra A.E. Shapiro
                                                                                     Printed name and bar number
                                                                                        Shapiro Arato LLP
                                                                                    500 Fifth Avenue, 40th Floor
                                                                                       New York, NY 10110

                                                                                               Address

                                                                                    ashapiro@shapiroarato.com
                                                                                            E-mail address

                                                                                          (212) 257-4881
                                                                                          Telephone number

                                                                                          (212) 202-6417
                                                                                             FAX number
